DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8, 10-14, 17-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0338632 to Kaplan.	As to claim 1, Kaplan discloses a dissolvable microneedle array for transdermal insertion into a patient comprising: a base portion [0152]; a plurality of microneedles including a first controlled release layer , the controlled release layer comprising a bioactive component and a first biocompatible polymer that interacts with the first bioactive component [0067] to provide a controlled release profile of the first bioactive component, wherein the first bioactive component is complexed with, integrated to, or otherwise encapsulated by the first biocompatible polymer to form the first controlled release component, the plurality of microneedles including a second controlled release layer, the second controlled release layer comprising a second bioactive component and a second biocompatible polymer of the second bioactive component to provide a controlled release profile of the second bioactive component, wherein the second bioactive component is complexed with or integrated into, or otherwise encapsulated by the second biocompatible polymer within the second controlled release layer, wherein the second bioactive component is different from the first bioactive components and/or second biocompatible polymer is different from the first biocompatible polymer (microdepressions of the microneedle can be filled layer-by-layer with a silk fibroin solution and a different biocompatible and/or biodegradable polymer, and any blends thereof [0110]). In particular, Kaplan teaches that the microdepression can be filled layer-by-layer with a different fibroin solution (composition, [0110]]…with microneedles containing at least one active agent [0011]).	As to claim 5, Kaplan discloses the microneedle array wherein the first and second biocompatible polymers are different and the first controlled release layer exhibits a release profile that is different from the release profile of the second controlled release layer ([0110] and sustained release control, [0104]).	As to claim 7, Kaplan discloses the microneedle array wherein the first biocompatible polymer is PLGA [0086].	As to claim 8, Kaplan discloses the microneedle array wherein the second biocompatible polymer is selected from the group consisting of PGLA, P(L)LA, PCL, PLCL (any blends of biocompatible polymers [0110]; types listed: [0086]).	As to claim 10, Kaplan discloses the microneedle array wherein the second bioactive component is configured to be released from the microneedle array with an initial burst release kinetic activity and the first bioactive component is configured to have a delayed or triggered release relative to the second bioactive component (release controlled by silk fibroin, [0097]). 	As to claim 11, Kaplan discloses a method of forming a microneedle array, comprising: forming a sheet of material having a plurality of layers, at least one of the plurality of layers comprising one or more bioactive component; and combining at some of the bioactive components with a first biocompatible polymer to form a first controlled release layer that provides a controlled release of the one or more of bioactive components when the microneedle array is inserted into the skin of a patient; a first release layer and a second release layer comprising a second bioactive component; wherein the first release layer has a different release profile from the second release layer and the first and second bioactive components are different bioactive components (microdepressions of the microneedle can be filled layer-by-layer with a silk fibroin solution and a different biocompatible and/or biodegradable polymer, and any blends thereof [0110]); and wherein the second bioactive component is configured to be released from the microneedle array with an initial burst release kinetic activity and the first bioactive component is configured to have a delayed or triggered release relative to the second bioactive component.  In particular, Kaplan discloses that the silk fibroin can be modified, for example modulation of molecule release profile [0098].	As to claim 12, Kaplan discloses the method wherein the first bioactive component is complexed with the first biocompatible polymer within the first controlled release layer ([0110] and sustained release control, [0104]).	As to claim 14, Kaplan discloses that the first bioactive component is encapsulated by the first biocompatible polymer to form the first controlled release component (microdepressions of the microneedle can be filled layer-by-layer with a silk fibroin solution and a different biocompatible and/or biodegradable polymer, and any blends thereof [0110]). 	As to claim 17, Kaplan discloses the method wherein the different bioactive components are combined with different sustained polymers to provide different kinetic activities when the microneedle array is inserted into the skin of a patient [0110].	As to claim 18, Kaplan discloses that the first biocompatible polymer is PLGA [0086].	As to claim 19, Kaplan discloses the method wherein the first and other biocompatible polymers are PLGA [0086].	As to claim 22, Kaplan discloses the microneedle array wherein the first biocompatible polymer is PLGA [0086].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0338632 to Kaplan in view of US 2008/0269685 to Singh.	As to claims 9, 20 and 23, Kaplan discloses the microneedle array as claimed but fails to disclose wherein the first or second controlled release layers comprise one or more trigger signals selected from the group consisting of trigger signals based on thermal triggers, electric-field triggers, light triggers and ultrasound triggers. In analogous prior art, Singh discloses a microneedle array wherein controlled release layers comprise one or more trigger signals, including ultrasound triggers [0039]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first or second controlled release layers comprises one or more trigger signals, including ultrasound triggers, to improve the wettability of the device.
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0338632 to Kaplan in view US 2013/0165772 to Traverso. 	As to claim 21, Kaplan discloses a dissolvable microneedle array for transdermal insertion into a patient comprising: a base portion [0152]; a plurality of microneedles extending from the base portion, the plurality of microneedles including a first controlled release layer, the first controlled release layer comprising a first bioactive component and a first biocompatible polymer that is dissolved and/or dispersed in the first controlled release layer, and the second controlled release layer comprising a second bioactive component and a second biocompatible polymer that is dissolved and/or dispersed in the second controlled release layer, wherein the second bioactive component is different from the first bioactive component and the second controlled release layer has a different release profile from the first controlled release layer (microdepressions of the microneedle can be filled layer-by-layer with a silk fibroin solution and a different biocompatible and/or biodegradable polymer, and any blends thereof [0110]). Kaplan fails to disclose “wherein the first or second controlled release layers comprise one or more trigger signals selected from the group consisting of trigger signals based on thermal triggers, electric-field triggers, light triggers, and ultrasound triggers.” In analogous prior art, Traverso discloses a microneedle device wherein the first or second controlled release layers comprise one or more trigger signals selected from the group consisting of trigger signals based on thermal triggers, electric-field triggers, light triggers, and ultrasound triggers [0106]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a microneedle device wherein the first or second controlled release layers comprise one or more trigger signals selected from the group consisting of trigger signals based on thermal triggers, electric-field triggers, light triggers, and ultrasound triggers to allow activation of the device to be induced by a stimulus [0106].
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. In particular, Kaplan teaches that the microdepression can be filled layer-by-layer with a different fibroin solution (composition, [0110]]…with microneedles containing at least one active agent [0011]). Therefore Examiner maintains that Kaplan discloses first and second bioactive components embedded within first and second biocompatible polymers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783